Title: William Alston to Thomas Jefferson, 6 January 1819
From: Alston, William
To: Jefferson, Thomas


          
            My dear Sir.
            Clifton, near Geo. Town so Ca 6th Jany 1819
          
          I was very glad to see in the Intelligencer, sometime after the receipt of your very friendly letter, an extract of a letter from Monticello, mentioning that you were then quite recovered from the very painful complaints that had confined you for 3 months.—I have, at last, received the box of wine which you were So good as to send me. On its arrival at Charleston, it was Siezed by the Port Officer, because, he said, there was no certificate that the duties had been paid. Upon receiving this information, I addressed a letter to him, & enclosed a transcript of that part of your letter to me, respecting the Wine; and observed to him that, if he could suppose me capable of an intention to defraud the Revenue, he could not, after reading the extract from your letter, have any doubt on his mind that the duty had not been paid. The box was afterwards delivered to my Agent.—Messrs Kershaw & Lewis, my Factors in Charleston, have informed me that they have Shipped in the Sloop Altezera, J. B. Levy, Master, who sailed for Richmond on the 2d instt, the barrel of rice I sent to them the 10th of December to be forwarded to you, which they have directed to the care of Capt. B. Peyton.—I think you will find the grains of this rice larger & much better polished than usual. There are a few rough grains intermixed, which must be picked out by the Cook before it is dressed for table. I will have the pleasure of sending you a further supply, sometime in February, & will endeavor to have it still higher polished, as the grains become firmer then, than at the time this was prepared. It will keep good much longer, as I observed to you in my former letter, the higher & more compleatly the grain is polished. My Daughter has written the enclosed directions, given to her by our Cook for dressing rice for the table; which I hope you may find useful.—I wish you, my very respected Sir, a happy new Year; and that you may live to enjoy multos et felices, is the very sincere Wish of one, who is, most truly, with the greatest respect & esteem,
          
            Yours
            W. Alston
          
        